UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10258 Tredegar Corporation (Exact Name of Registrant as Specified in Its Charter) Virginia 54-1497771 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1100 Boulders Parkway Richmond, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(804) 330-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer x Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of shares of Common Stock, no par value, outstanding as of April 30, 2010: 32,649,617. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Tredegar Corporation Consolidated Balance Sheets (In Thousands, Except Share Data) (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts and notes receivable, net of allowance for doubtful accounts and sales returns of $5,354 in 2010 and $5,299 in Income taxes recoverable Inventories Deferred income taxes Prepaid expenses and other Total current assets Property, plant and equipment, at cost Less accumulated depreciation Net property, plant and equipment Other assets and deferred charges Goodwill and other intangibles Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of long-term debt Total current liabilities Long-term debt Deferred income taxes Other noncurrent liabilities Total liabilities Commitments and contingencies (Notes 1 and 2) Shareholders' equity: Common stock, no par value (issued and outstanding - 32,821,072 at March 31, 2010 and 33,887,550 at December 31, 2009) Common stock held in trust for savings restoration plan ) ) Foreign currency translation adjustment Gain on derivative financial instruments Pension and other postretirement benefit adjustments ) ) Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to financial statements. 2 Tredegar Corporation Consolidated Statements of Income (In Thousands, Except Per Share Data) (Unaudited) Three Months Ended March 31 Revenues and other items: Sales $ $ Other income (expense), net 56 Costs and expenses: Cost of goods sold Freight Selling, general and administrative Research and development Amortization of intangibles 88 30 Interest expense Asset impairments and costs associated with exit and disposal activities 56 Goodwill impairment charge - Total Income (loss) before income taxes ) Income taxes Net income (loss) $ $ ) Earnings (loss) per share: Basic $ $ ) Diluted ) Shares used to compute earnings (loss) per share: Basic Diluted Dividends per share $ $ See accompanying notes to financial statements. 3 Tredegar Corporation Consolidated Statements of Cash Flows (In Thousands) (Unaudited) Three Months Ended March 31 Cash flows from operating activities: Net income (loss) $ $ ) Adjustments for noncash items: Depreciation Amortization of intangibles 89 30 Goodwill impairment charge - Deferred income taxes ) Accrued pension and postretirement benefits ) Loss (gain) on sale of assets 61 ) Changes in assets and liabilities, net of effects of acquisitions and divestitures: Accounts and notes receivable ) Inventories 33 Income taxes recoverable 85 Prepaid expenses and other ) Accounts payable and accrued expenses ) ) Other, net ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures (including settlement of related accounts payable of $1,709 in 2009) ) ) Acquisition ) - Proceeds from the sale of assets and property disposals - Investments in real estate - ) Net cash used in investing activities ) ) Cash flows from financing activities: Repurchases of Tredegar common stock ) - Dividends paid ) ) Debt principal payments ) ) Proceeds from exercise of stock options Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to financial statements. 4 Tredegar Corporation Consolidated Statement of Shareholders' Equity (In Thousands, Except Share and Per Share Data) (Unaudited) Accumulated Other Comprehensive Income (Loss) Gain Pension & Trust for Foreign (Loss) on Other Post- Total Savings Currency Derivative retirement Share- Common Retained Restora- Trans- Financial Benefit holders' Stock Earnings tion Plan lation Instruments Adjust. Equity Balance December 31, 2009 $ $ $ )
